Citation Nr: 1641237	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the New Orleans, Louisiana, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript is in the record. 

In a February 2016 supplemental statement of the case, the RO reopened the Veteran's previously final claim for service connection for a lumbar spine disability, but then continued to deny service connection.  The matter was certified to the Board as a reopened claim.  

However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156a (2015).  

Entitlement to service connection for lumbosacral strain was first denied in an April 1996 rating decision.  The Veteran was notified of this decision and provided with her appellate rights in April 1996.  She submitted a notice of disagreement with this decision in September 1996.  Unfortunately, a statement of the case was never issued in this matter, and the Veteran was not provided an opportunity to complete her appeal.  Therefore, the April 1996 rating decision is not final, and new and material evidence is not required to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156. The issue has been characterized accordingly on the first page of this decision.  

The issues of entitlement to service connection for sinusitis, a right shoulder disability, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was treated for cervical pain on several occasions during active service; an X-ray study obtained during service was normal.

2.  Post service medical examinations show that the Veteran did not have any complaints or findings pertaining to the neck until many years following discharge; the preponderance of the current medical evidence weighs against a relationship between any current cervical spine disability and the cervical pain treated during service.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in a May 2011 letter that was provided to the Veteran prior to the initial adjudication of her claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a VA examination of her claimed cervical spine disability, and the examiner has provided an opinion that addresses the etiology of that disability.  The Veteran's VA treatment records have also been obtained.  She has also submitted private medical records, and she provided testimony at her hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that she has developed a chronic cervical spine disability due to active service.  She notes that she was treated for neck pain during service and believes that her current disability is a continuation of her in-service complaints.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records show that the Veteran was seen for complaints of nasal congestion and neck pain in February 1993.  7/24/2014 VBMS, STR - Medical #2, p. 70.  

In June 1993, the Veteran reported low back pain.  Following examination, the assessments included cervical muscle spasm.  7/24/2014 VBMS, STR - Medical #2, p. 20.  

July 1994 records show that the Veteran was seen for complaints of neck pain of three weeks duration.  She said that the normal movement of her neck causes pain, and that she awoke every morning with a stiff neck.  The Veteran was unable to recall any trauma to the neck to cause pain.  After examination, the assessment was neck strain.  7/24/2014 VBMS, STR - Medical #3, p. 92.  

The service treatment records also show that the Veteran was treated for complaints that included neck pain following a February 1995 motor vehicle accident.  This treatment continued through March 1995.  7/24/2014 VBMS, STR - Medical #2, pp. 21-23.  A February 1995 X-ray study of the cervical spine states that there was no fracture or dislocation.  7/24/2014 VBMS, STR - Medical #3, p. 41.  

Post service medical records include the report of a VA general medical examination conducted in March 1996, which was one month following discharge.  The Veteran did not include neck pain in her list of present complaints.  The examiner found that the head, face, and neck were normal.  3/20/1996 VBMS, VA Examination, p. 1.  A November 1997 private examination conducted overseas on behalf of VA states that there was no history, complaints or pathological findings regarding the neck.  11/19/1997 VBMS Medical Treatment Record - Government Facility, p. 1.  

VA treatment records dating August 2010 show that the Veteran presented with complaints of pain in various locations for the past two months, including the neck.  2/1/2016 VBMS, Capri #4, p. 5.  An August 2010 VA X-ray study of the cervical spine was negative.  2/1/2016 VBMS, Capri #2, p. 12.  

January 2011 VA treatment records note that the Veteran was seen for complaints of neck and upper back pain.  The pain was chronic but had become worse the past two weeks.  The impression was musculoskeletal neck pain.  10/29/2012 VBMS Medical Treatment Record - Government Facility, p. 22.  

An opinion from the Veteran's private physician received in April 2013 states that the Veteran's diagnoses include cervical spine pain.  This physician says that the Veteran has multiple medical problems and had daily chronic pain.  He adds that these issues were documented during the Veteran's military service.  4/1/2013 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran was afforded a VA examination of her cervical spine in December 2015.  The electronic record was reviewed by the examiner.  The Veteran described the flare-ups of her condition as aching in the base of the neck.  On examination, there was no evidence of painful motion and no neurologic abnormalities.  The examiner stated that imaging studies had been performed but that the findings were normal and arthritis was not documented.  The record indicates that this was a reference to the December 2010 X-ray study.  The examiner answered "yes" to whether the Veteran currently has or had ever been diagnosed with a cervical spine disability, but listed the diagnosis as normal.  12/3/2015 VBMS C&P Exam #3, p. 1.  

A VA X-ray study conducted in December 2015 revealed moderate space narrowing, mild degenerative change and anterolateral osteophyte formation at 
C5-C6 and C6-C7.  2/1/2016 VBMS, Capri #2, p. 3.

The December 2015 VA examiner noted that an X-ray and Veteran's VBMS records had been reviewed.  He opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that the Veteran had minimal problems in service with the neck, minimal post discharge problems for many years, and normal X-rays for many years following discharge.  VBMS, C&P Exam #5, p. 1.  

The Board finds that entitlement to service connection for a cervical spine disability is not warranted.  The evidence does not show that the Veteran's current cervical spine disability is related to that treated in service.  

Current medical records include a December 2015 X-ray study that shows mild degenerative changes - arthritis.  The first criterion for service connection has been met.

The Veteran's service treatment records confirm that the Veteran was treated on several occasions for neck pain, even before she was involved in a motor vehicle accident.  The assessment was neck strain, and X-rays obtained following the accident were normal.  Thus, the second criterion for service connection has also been met.  

However, in order to establish service connection, the evidence must do more than show a current disability and an injury or treatment in service.  The evidence must also show it is as likely as not that there is a relationship between these two events.  In this case, the Board finds that this is not shown by the evidence.  

The December 2015 VA examiner opined that there is no relationship between the events in service and the Veteran's current cervical spine complaints.  The rationale for this opinion was the scarcity of treatment for neck pain after discharge as well as normal X-ray studies for many years following discharge.  

In contrast, the April 2013 private examiner notes that the Veteran states her current problems include cervical pain, and that this condition was documented in service.  

The Board finds that the December 2015 VA examiner's opinion is the most persuasive.  The Board is aware that mere lack of documented treatment cannot be the sole basis for a negative opinion.  However, the December 2015 VA examiner also relied on the negative X-ray studies to reach his conclusion.  The Board notes that the in-service X-ray as well as all X-ray studies through August 2010 were negative for a cervical spine disability, and it was not until December 2015 that an X-ray study showing degenerative changes was obtained.  In contrast, the April 2013 private examiner did not provide any rationale beyond stating that the Veteran's cervical pain was noted in service.  Moreover, this examiner's only current diagnosis was cervical pain.  Pain, by itself is not a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  An actual disability was not identified until more than two years following this opinion.  The Veteran's opinion that her current disability is related to her in-service complaints has also been considered, but there is no evidence that she has the medical training required to express a complex medical opinion such relating a current neck disability, involving degenerative changes and orthopedic, to service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board has considered entitlement to service connection for a cervical spine disability on a presumptive basis, but this is not supported by the record.  Arthritis of the cervical spine was not shown in service or during the first year following discharge from service, and in fact was not diagnosed until 19 years after discharge upon X-rays in 2015.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, the Board notes the Veteran's reports of neck pain ever since discharge from service and has considered whether or not they are sufficient to establish continuity of symptomatology.  The Board finds that they are not.  The March 1996 VA examination and the November 1997 examination were both negative for complaints or findings regarding the neck, which equates to a break in continuity.  The Veteran was asked to provide current complaints and responded in 1996 that she had no diseases or injuries concerning the musculoskeletal system.  Additionally, the November 1997 examination specifically includes an orthopedic examination section, but neck complaints were not noted - only those relaed to her ankles, feet, and oblique.    

In sum, after reviewing the pertinent medical and lay evidence, the Board finds that the preponderance of the evidence is against service connection for a cervical spine disability under any theory of entitlement.  


ORDER

Entitlement to service connection for a cervical spine disability is denied. 


REMAND

Right Shoulder

The service treatment records show that the Veteran was seen for complaints that included right shoulder pain in February 1995 due to a motor vehicle accident two days earlier.  She said that her vehicle was rear ended, she had put her hand on the dash to brace herself, and now it hurt to lift her arm.  The pain was primarily in the shoulder and upper arm.  An X-ray study appeared normal.  The assessment was of a right shoulder injury.  7/24/2014 VBMS, STR - Medical, p. 21.  

The December 2015 VA examiner noted that an X-ray and VBMS records had been reviewed.  He opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that the Veteran had minimal problems in service with the shoulder, minimal post discharge problems for many years, and normal X-rays for many years following discharge.  VBMS, C&P Exam #5, p. 1.  

However, the Veteran also underwent a VA magnetic resonance imaging study (MRI) of the right shoulder in April 2011.  This noted some degenerative change that did not result in impingement.  In addition, there were findings consistent with tendinopathy and/or an incomplete thickness tear involving the supraspinatus tendon with minimal similar changes present in the infraspinatus tendon.  2/1/2016 VBMS, Capri, p. 9.  

The Board observes that the possible disability of the shoulder tendons noted on the April 2011 MRI are not inconsistent with the normal X-ray studies in service or following discharge from service, in that an X-ray study is not likely to have disclosed possible soft tissue injury.  The December 2015 examiner did not discuss these findings.  The Board believes that they should be addressed in an addendum opinion.

Sinusitis

The service treatment records show that the Veteran was treated on several occasions for sinus congestion.  Consequently, a sinus series was obtained in October 1993.  This was within normal limits, with hypoplastic frontal sinuses.  7/24/2014 VBMS, STR - Medical, p. 46.  

The Veteran underwent a VA examination in May 2011.  An X-ray study showed hypoplastic frontal sinuses.  At the conclusion of the examination, the diagnoses were allergic rhinitis with no functional limitations.  The hypoplastic frontal sinuses were not addressed.  5/31/2011 VBMS, VA Examination, pp. 1, 7.  

A magnetic resonance imaging study (MRI) of the head conducted in December 2011 noted a lesion in the left maxillary sinus that was likely a mucous retention cyst, but was negative for sinusitis.  10/30/2012 VBMS, Medical Treatment Record - Government Facility, p. 1.  Similarly, a July 2014 computed tomography (CAT) scan also showed a mucous retention cyst of the left maxillary sinus.  The impression did not include sinusitis.  2/1/2016 VBMS, Capri, p. 10. 

The Veteran was afforded a VA ear, nose, and throat examination in December 2015.  At the conclusion of the examination and record review, the examiner opined that the Veteran did not have a current diagnosis of sinusitis, and therefore it was less likely than not that her claimed sinusitis was incurred in or caused by the sinusitis diagnosed in service.  The examiner noted that the December 2011 CT scan of the head did not reveal any evidence of sinusitis, which meant that the sinusitis for which she was treated in service had resolved.  12/4/2015 VBMS, C&P Exam, p. 1.  At this juncture, the Board observes that the December 2011 study referenced by the examiner was actually an MRI and not a CT scan.  

Unfortunately, the December 2015 examiner did not address the hypoplastic sinuses found on X-ray both in service and afterwards, and this matter was not addressed on any previous examinations.  Informal research suggests that this may be a congenital or developmental defect, but it is beyond the Board's competency to make such a finding on its own.  Therefore, the matter must be addressed by a medical expert.  

The reason this must be addressed is that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, even if the Veteran's hypoplastic sinuses fall into one of these categories, service connection remains possible.  The VA General Counsel has drawn a distinction between congenital defects and congenital diseases.  Service-connection may be granted for diseases of congenital, developmental or familial origin if incurred or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90.  Service connection may also be established for defects that have superimposed disabilities.  Similarly, whether or not the Veteran's mucous retention cyst that was discovered on recent studies is due to active service must also be addressed.  

Lumbar Spine

The Veteran was afforded a VA examination of the back in October 2011.  An X-ray study noted a congenital defect in that there were six lumbar vertebrae.  The disk heights were well maintained, and the vertebral bodies were of normal height.  There was a slight narrowing at the L6 to S1 disc space which was a normal variant considering the transitional nature of L6.  The diagnosis was lumbosacral strain, and the examiner opined that this disability was less likely than not due to the Veteran's service connected ankle disabilities.  The rationale noted the improvement in the lumbar stain documented in service.  The examiner further opined that the chronic lumbosacral strain was at least as likely as not proximately due to or the result of body habitus, natural aging, and the segmentation anomaly which was a congenital defect.  It was not worsened beyond natural progression by military service.  10/11/2011 VBMS, VA Examination, p. 1. 

The December 2015 VA examiner noted that X-ray and VBMS records had been reviewed.  He opined that the Veteran's back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that the Veteran's problems with the back had been in the thoracic region and not the lumbar spine, as seen in the treatment records following her motor vehicle accident.  Furthermore, there had been minimal post discharge problems for many years and normal X-rays for many years following discharge.  VBMS, C&P Exam #5, p. 1.  

The Board finds that these opinions are problematic for two reasons.  First, the October 2011 opines that the Veteran's lumbosacral strain is due at least in part to the L6 congenital defect.  However, neither opinion addresses whether or not chronic lumbosacral stain was initially incurred during active service.  As previously noted, while service connection for a congenital defect may not be established, service connection for a superimposed disability due to the defect can be granted.  The question as to whether or not the Veteran's lumbosacral strain in service manifested to a chronic degree due to the congenital defect prior to discharge must be addressed.  

Secondly, the Board notes that while the December 2015 examiner accurately states that the treatment following the Veteran's February 1995 motor vehicle accident did not involve the low back, the service treatment records show that the Veteran was previously seen for back pain in June 1993, which was over a year before the motor vehicle accident.  The assessments included lumbosacral strain.  7/24/2014 VBMS, STR - Medical - Photocopy, p. 4.  July 1993 records state that the Veteran had been experiencing persistent low back pain for one and a half months.  Following an examination the assessment was unchanged.  7/24/2014 VBMS, STR - Medical - Photocopy, pp. 6-7.  The examiner did not note or discuss this treatment.  Whether or not this treatment represented the initial stages of a chronic disability must be addressed. 

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic claims file to the VA examiner who conducted the December 2015 sinusitis examination in order to obtain an addendum opinion.  This opinion should note that the claims file has been reviewed.  After a review of the claims file and the December 2015 examination report, the examiner should provide an opinion on the following:

a) Regarding the hypoplastic frontal sinuses noted on X-ray study in service and more recently, is it as likely as not that this disability was incurred due to active service?

b) If the examiner determines that the hypoplastic frontal sinuses are congenital or developmental, is this abnormality considered a disease (capable of getting better or worse) or a defect (a static condition)? 

i) If considered a disease, it is as likely as not that the congenital disease has its onset in or was aggravated (increased in severity beyond natural progression) by active service?

ii) If considered a defect, does the Veteran have any superimposed disabilities due to the hypoplastic frontal sinuses?  

Note the examiner(s): "Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are capable of improvement or worsening.

c) Is it as likely as not that the Veteran's mucous retention cyst was incurred in or due to active service?

A comprehensive rationale for all opinions should be provided.  The sole reason for a negative opinion cannot be the absence of records to verify treatment for the claimed disability during service or following service.  If the December 2015 examiner is not available, the claims file should be forwarded to another examiner of at least equal qualifications.  A new examination is not requested and should be scheduled only if deemed necessary by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  Return the electronic claims file to the VA examiner who conducted the December 2015 examinations of the right shoulder and lumbosacral spine in order to obtain an addendum opinion.  This opinion should note that the claims file has been reviewed.  After a review of the claims file and the December 2015 examination report, the examiner should provide an opinion on the following:

a) Regarding the right shoulder, review the April 2011 MRI results.  Is it as likely as not that one or more of the degenerative changes, tendinopathy and/or an incomplete thickness tear involving the supraspinatus tendon were incurred in or due to active service?  

b) Regarding the lumbar spine, review the service treatment records pertaining to treatment of the Veteran's lumbosacral strain dating from June 1993.  In addition, review the X-ray findings showing that the Veteran has six lumbar vertebrae, which was described as a congenital defect in the October 2011 examination report.  After a review of these records, is it as likely as not that the Veteran's current lumbosacral strain was incurred in or due to active service?  In answering this question, the examiner must be mindful that even if the lumbosacral strain that was initially treated in service is believed to be the result of the L6 congenital defect, service connection may still be established if this is considered to be a superimposed disability.  

A comprehensive rationale for all opinions should be provided.  The sole reason for a negative opinion cannot be the absence of records to verify treatment for the claimed disability during service or following service.  If the medical doctor who conducted the December 2015 examination is not available, the claims file should be forwarded to another medical doctor of at least equal qualifications.  A new examination is not requested and should be scheduled only if deemed necessary by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3.  If one or more of the benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


